  8:21-cv-00041-RGK-PRSE Doc # 9 Filed: 03/31/21 Page 1 of 1 - Page ID # 24




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RICHARD HARSHBARGER,

                    Plaintiff,                               8:21CV41

       vs.
                                                        MEMORANDUM
NEMO GARDEN VALLY,                                       AND ORDER

                    Defendant.


      This matter is before the court on its own motion. On March 11, 2021, the
court ordered (Filing 7) Plaintiff to apprise the court of his current address because
a prior Order (Filing 5) granting Plaintiff’s Motion for Leave to Proceed was
returned as undeliverable. (Filing 6.) The court cautioned Plaintiff that failure to
update his address by March 31, 2021, would result in dismissal of his claims
without further notice. On March 29, 2021, such Memorandum and Order was
returned to the court as undeliverable, with the envelope marked, “RETURN TO
SENDER UNCLAIMED UNABLE TO FORWARD.” (Filing 8 at CM/ECF p. 2.)

      IT IS THEREFORE ORDERED that Plaintiff’s claims against Defendant are
dismissed without prejudice, and judgment shall be entered by separate document.

      DATED this 31st day of March, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
